Citation Nr: 1502139	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-47 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected right knee disability.

2.  Entitlement to an increased rating for traumatic arthritis of the right knee with chondromalacia and partial meniscectomy, evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1974 to February 1975.  He had subsequent duty in the Army National Guard, including active duty for training from April 8 to April 24, 1994.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In May 2011, the Board remanded the issues noted on the cover page as well as the issue of entitlement to service connection for a right foot disability for additional development.  In September 2012, the Appeals Management Center granted service connection for a right foot disability, and that issue is no longer before the Board.  The remaining issues now return to the Board.  

The Veteran requested a hearing in conjunction with his appeal, and a hearing was scheduled in June 2010.  The Veteran failed to appear for that hearing, and his hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Appropriate attempts must be made to obtain records of any VA treatment at the Wichita VAMC since August 2008 and the Denver VAMC since December 2007.  Records related to the Veteran's April 2008 right knee surgery should also be obtained.  The Board notes that although detailed records of this surgery are not currently associated with the claims file, the August 2011 VA examiner recounted details of the surgery after reviewing electronic medical records from the Eastern Colorado Health Systems (a resource that is not available to the Board), suggesting that the records may be available electronically.  The AOJ should obtain such records with any necessary authorization from the Veteran.  

Although the Veteran was provided a VA examination related to his right knee disability in August 2011, the examiner did not address whether the Veteran has, at any time during the appeal period (December 2006 through present), suffered from dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint or identify any symptoms associated with removal of semilunar cartilage.  As evidence in the claims file, including a March 2007 MRI report and VA treatment records from February 2007 through August 2008, suggests possible dislocation of cartilage with locking, pain, and effusion into the joint, and subsequent removal of semilunar cartilage, an opinion on this matter is warranted.  If any treatment records obtained as a result of this remand show ongoing treatment for the Veteran's right knee disability, a new examination should be scheduled.  Otherwise, the claims file should be returned to the August 2011 examiner for an addendum opinion and an examination should be scheduled if the examiner finds it necessary to provide the requested information.  If additional evidence concerning the claimed back disability is obtained, an addendum opinion including review of the new evidence should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of relevant VA treatment, to include any treatment at the Wichita VAMC since August 2008 and the Denver VAMC since December 2007, and associate them with the claims, Virtual VA, or VBMS file.  

Send the Veteran a letter explaining that all previous authorizations to obtain medical records have expired and ask him to complete the necessary authorization forms (which should be included as enclosures) so that VA may obtain any outstanding records of treatment for the claimed conditions from any non-VA providers.  Specifically request that the Veteran authorize VA to obtain records related to his April 2008 right knee surgery.  Additionally, ask the Veteran to provide a description of his employment since March 2007.  The AOJ must obtain any identified records and associate them with the claims file, Virtual VA, or VBMS file.  

2.  After any additional records are obtained and associated with the claims, Virtual VA or VBMS file, review the records to determine if the Veteran has received ongoing treatment for his right knee.  If the Veteran has received treatment for his right knee disability not considered in the August 2011 examination, schedule the Veteran for a new knee examination and provide the examiner with access to the claims file and any pertinent electronic records.  The examiner must review the claims file and document such review in his or her report.  Any indicated tests or studies should be performed.  The examiner is asked to:  

(a)  Examine the Veteran, provide the range of flexion and extension of the right knee in degrees, and indicate whether the right knee exhibits pain, weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of any additional range of motion lost due to any of the above factors.  

(b)  Indicate whether any recurrent subluxation or lateral instability of the right knee is slight, moderate, or severe.

(c)  Indicate whether, in your professional medical opinion, the evidence supports a finding of a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, and if so, for what period(s) of time from December 2006 to present.

(d)  Describe any symptomatology associated with removal of semilunar cartilage.  

(e)  Describe any other symptomatology or impairment associated with the Veteran's service-connected right knee disability and provide an opinion regarding the impact of the Veteran's service-connected right knee disability on his employability.  

(f)  Provide an explanation for all opinions, including a discussion of the facts of this case and any medical studies or literature relied upon.  If unable to provide any of the requested opinions, explain why that is the case.

If any records obtained do not reveal ongoing treatment for the Veteran's right knee disability, provide the August 2011 examiner access to the claims file and any pertinent electronic records.  The examiner should complete an addendum opinion addressing items (c) and (d) described above and including a rationale for the opinions provided.  A new examination should be scheduled if the examiner finds it necessary, in which case the examiner should provide updated examination results.  

If any records obtained relate to the Veteran's claimed back disability, provide the November 2012 examiner access to the claims file and any pertinent electronic records and request an addendum opinion addressing the additional evidence.  

3.  After completing the above development and any other indicated development, readjudicate the claims that are the subject of this Remand.  This adjudication should include consideration and discussion of 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5261, as well as any other applicable Diagnostic Codes.  If any benefit sought is not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


